[terprightsagreementexhib001.jpg]
-1- FOURTH AMENDMENT TO AMENDED & RESTATED LIMITED LIABILITY COMPANY AGREEMENT
OF TERRAFORM POWER, LLC This Fourth Amendment (this “Amendment”) to the Amended
and Restated Limited Liability Company Agreement of TerraForm Power, LLC (the
“Company”), dated as of July 23, 2014 (as amended from time to time, the “LLC
Agreement”), is entered into as of July 24, 2016 (the “Amendment Date”) by
TerraForm Power, Inc., a Delaware corporation (“Terra, Inc.”), acting in its
capacity as sole Managing Member of the Company. Capitalized terms used herein
and not otherwise defined shall have the meanings set forth in the LLC
Agreement. RECITALS WHEREAS, reference is made to the Stockholder Protection
Rights Agreement, dated as of the date hereof, between Terra, Inc. and
Computershare Trust Company, N.A., a federally chartered trust company, as
Rights Agent (the “Rights Plan”); WHEREAS, any issuance of shares of Class A
Common Stock (or shares of Preferred Stock (as defined in the Rights Plan) or
other equity securities) by Terra, Inc. as a result of the redemption, exercise
or exchange of Rights (as defined in the Rights Plan) pursuant to Sections 2.3,
3.1 and 5.1 of the Rights Plan (any such issuance, a “Rights Plan Share
Distribution”) will be accompanied by the issuance of an equal number of Class A
Units (or membership interests of the Company with designations, preferences and
other rights and terms that are substantially the same as those of Terra, Inc.’s
newly-issued Preferred Stock or other equity securities) by the Company pursuant
to Section 3.2(d)(ii) or Section 3.2(d)(iii) (Class A Common Stock Sale;
Exchanges; Authorization and Issuance of Additional Units) of the LLC Agreement
(any such issuance, a “Rights Plan Unit Distribution”); WHEREAS, the issuance of
any shares of Class A Common Stock (or shares of Preferred Stock or other equity
securities) by Terra, Inc. in any Rights Plan Share Distribution and the
issuance of any Class A Units (or other membership interests of the Company) by
the Company in the corresponding Rights Plan Unit Distribution will be for less
than the Market Price (as defined in the Rights Plan) of such Terra, Inc. equity
securities and the Fair Market Value of such Company membership interests,
respectively, requiring the amount distributed on account of Class B Units and
Class B1 Units relative to the Class A Units (or other membership interests of
the Company issued in such Rights Plan Unit Distribution) to be equitably
adjusted by the Managing Member pursuant to the terms of Section 4.1
(Determination of Distributions) of the LLC Agreement; WHEREAS, the Managing
Member desires to amend the LLC Agreement to acknowledge that the provisions of
Section 4.5 (Adjustments) of the LLC Agreement are intended to require
proportionate adjustments to the Target Distributions and any arrearages on
Class A Units and Class B1 Units in the event of the issuance of any Class A
Units (or other membership interests of the Company) by the Company in any
Rights Plan Unit Distribution;



--------------------------------------------------------------------------------



 
[terprightsagreementexhib002.jpg]
-2- WHEREAS, the Managing Member also desires to clarify the manner in which it
will effect the adjustments required by Section 4.1 (Determination of
Distributions) and Section 4.5 (Adjustments) of the LLC Agreement in connection
with any Rights Plan Share Distribution and corresponding Rights Plan Unit
Distribution; WHEREAS, pursuant to Section 9.4 (Amendments and Waivers) of the
LLC Agreement, the Managing Member may in its sole discretion, without the
approval of any other Member or other Person, so amend the LLC Agreement,
including to cure any ambiguity, mistake, defect or inconsistency; WHEREAS,
pursuant to Section 9.4 (Amendments and Waivers) of the LLC Agreement, without
further action or execution on the part of any other Member or other Person,
this Amendment may be executed solely by the Managing Member and the other
Members shall be deemed a party to and bound by this Amendment as of the date of
hereof; and WHEREAS, the LLC Conflicts Committee has unanimously approved and
authorized the adoption, execution and delivery of this Amendment by the
Managing Member. AMENDMENT NOW THEREFORE, the Managing Member hereby amends the
LLC Agreement as follows: 1. Rights Plan Equitable Adjustment. Section 4.1
(Determination of Distributions) of the LLC Agreement is supplemented by adding
the following provision as Section 4.1(e): (e) Rights Plan Equitable Adjustment.
In the event of any issuance of shares of Class A Common Stock (or shares of
Preferred Stock (as defined in the Stockholder Protection Rights Agreement,
dated as of July 24, 2016, between Terra, Inc. and Computershare Trust Company,
N.A., a federally chartered trust company, as Rights Agent (the “Rights Plan”))
or other equity securities) by Terra, Inc. as a result of the redemption,
exercise or exchange of Rights (as defined in the Rights Plan) pursuant to
Sections 2.3, 3.1 and 5.1 of the Rights Plan (any such issuance, a “Rights Plan
Share Distribution”), which will be accompanied by the issuance of an equal
number of Class A Units (or membership interests of the Company with
designations, preferences and other rights and terms that are substantially the
same as those of Terra, Inc.’s newly-issued Preferred Stock or other equity
securities) by the Company pursuant to Section 3.2(d)(ii) or Section 3.2(d)(iii)
(Class A Common Stock Sale; Exchanges; Authorization and Issuance of Additional
Units) of this Agreement (any such issuance, a “Rights Plan Unit Distribution”),
the Managing Member will effect the equitable adjustment required by Section 4.1
(Determination of Distributions) of this Agreement as follows: (i) In the event
of any exchange of Rights pursuant to Section 3.1(c) of the Rights Plan or
redemption of Rights pursuant to Section 5.1 of the Rights Plan, and
simultaneously with any Rights Plan Share Distribution pursuant thereto and
corresponding Rights Plan Unit Distribution, the Managing Member will cause the
Company to issue a number of Class B Units for each Class B Unit issued and
outstanding as of the earlier of (x) the Exchange Time (as defined in the Rights
Plan) or the Redemption Time (as defined in the Rights Plan), respectively, and
(y) the Separation Time (as defined in the Rights Plan), to the Member holding
such Class B Unit calculated as follows:



--------------------------------------------------------------------------------



 
[terprightsagreementexhib003.jpg]
-3- Class B Units Issued per Class B Unit Outstanding = Exchange Anti-Dilution
Factor - 1, where “Exchange Anti-Dilution Factor” means a fraction (a) the
numerator of which shall be equal to the sum of (x) the number of Class A Units
outstanding as of the Exchange Time or Redemption Time, as the case may be, plus
(y) the number of Class A Units (or membership interests of the Company with
designations, preferences and other rights and terms that are substantially the
same as those of Terra, Inc.’s newly-issued Preferred Stock or other equity
securities) issued in the corresponding Rights Plan Unit Distribution and (b)
the denominator of which shall be equal to the number of Class A Units
outstanding as of the Exchange Time or Redemption Time, as the case may be. The
number of membership interests of the Company to be used for purposes of clause
(a), sub-clause (y) of the immediately preceding sentence will be adjusted
accordingly in case each such membership interest is not the economic and voting
equivalent of one Class A Unit. (ii) In the event of any exercise of Rights
pursuant to Section 3.1(a) of the Rights Plan, and simultaneously with any
Rights Plan Share Distribution pursuant thereto and corresponding Rights Plan
Unit Distribution, the Managing Member will cause the Company to issue a number
of Class B Units for each Class B Unit issued and outstanding as of the
Separation Time to the Member holding such Class B Unit equal to the difference
between (1) the number of Class B Units calculated as set forth below, less (2)
the aggregate number of any Class B Units issued in respect of such Class B Unit
pursuant to this Section 4.1(e)(ii) as a result of any prior exercise of Rights
pursuant to Section 3.1(a) of the Rights Plan: Class B Units Issued per Class B
Unit Outstanding = Exercise Anti-Dilution Factor - 1, where “Exercise
Anti-Dilution Factor” means a fraction (a) the numerator of which shall be equal
to the sum of (xx) the number of Class A Units outstanding as of the Flip-in
Date (as defined in the Rights Plan), plus (yy) the number of Class A Units (or
membership interests of the Company with designations, preferences and other
rights and terms that are substantially the same as those of Terra, Inc.’s
newly-issued Preferred Stock or other equity securities) issued in the Rights
Plan Unit Distributions corresponding to such Rights Plan Share Distribution and
any prior Rights Plan Share Distributions pursuant to Section 3.1(a) of the
Rights Plan, and (b) the denominator of which shall be equal to the sum of (x)
the number of Class A Units outstanding as of the Flip-in Date, plus (y) the
number of Class A Units which the aggregate Exercise Price (as defined in the
Rights Plan) payable in such Rights Plan Share Distribution and any prior Rights
Plan Share Distributions pursuant to Section 3.1(a) of the Rights Plan would
purchase at Fair Market Value (it being agreed that, for these purposes, the
Fair Market Value of each Class A Unit will be equal to the Market Price (as
defined in the Rights Plan) of each share of Class A Common Stock as of the
Stock Acquisition Date (as defined in the Rights Plan)). The number of
membership interests of the Company to be used for purposes of clause (a),
sub-clause (yy) of the immediately preceding sentence will be adjusted
accordingly in case each such membership interest is not the economic and voting
equivalent of one Class A Unit.



--------------------------------------------------------------------------------



 
[terprightsagreementexhib004.jpg]
-4- (iii) Simultaneously with the issuance by the Company of any Class B Units
pursuant to Section 4.1(e)(i) or Section 4.1(e)(ii), Terra, Inc. will issue to
the Member holding such Class B Units an equal number of shares of Class B
Common Stock. In the event that there shall not be sufficient authorized but
unissued shares of Class B Common Stock to permit the issuance of Class B Common
Stock pursuant to the immediately preceding sentence, Terra, Inc. will issue,
instead of each share of Class B Common Stock required to be issued pursuant to
the immediately preceding sentence, a fraction of a share of a series of
Preferred Stock, par value $0.01 per share, of Terra, Inc. (the “Series B
Preferred Stock”) which will be designated such that each such fraction of a
share of Series B Preferred Stock is the economic and voting equivalent of one
share of Class B Common Stock. Any fraction of a share of Series B Preferred
Stock issued pursuant to this Section 4.1(e)(iii) shall be treated as a share of
Class B Preferred Stock for purposes of this Agreement and the Exchange
Agreement. Any shares of Class B Common Stock or fractions of a share of Series
B Preferred Stock issued pursuant to this Section 4.1(e)(iii) will be validly
issued, fully paid and nonassessable shares of Class B Common Stock or fractions
of a share of Series B Preferred Stock, and Terra, Inc. will be deemed to have
received as consideration for such issuance a benefit having a value that is at
least equal to the aggregate par value of the shares so issued. (iv) If
SunEdison and its Controlled Affiliates hold any Class B1 Units outstanding as
of the Exchange Time, the Redemption Time or the Separation Time, the Managing
Member will effect the equitable adjustment required by this Section 4.1 with
respect to such Class B1 Units on substantially the same terms as those set
forth in Section 4.1(e)(i) through (iii) with respect to the Class B Units. 2.
Minimum Quarterly Distribution Adjustment in connection with Rights Plan.
Section 4.5 (Adjustments) of the LLC Agreement is amended and restated as
follows: (a) The Target Distributions and any arrearages with respect to Class A
Units and Class B1 Units shall be proportionately adjusted in the event of any
distribution, combination or subdivision (whether effected by a distribution
payable in Units or otherwise) of Units or other Membership Interests and,
subject to and in accordance with the provisions of Section 4.5(b) below, in the
event of any Rights Plan Unit Distribution. The Target Distributions shall also
be subject to adjustment pursuant to Section 3.8 and Section 4.6. (b) In the
event of any Rights Plan Unit Distribution, the Minimum Quarterly Distribution
to be in effect after such Rights Plan Unit Distribution shall be determined by
dividing the Minimum Quarterly Distribution in effect immediately prior to the
first Rights Plan Unit Distribution (as such Minimum Quarterly Distribution may
be adjusted pursuant to Section 4.5(a) other than in connection with a Rights
Plan Unit Distribution) by the Exchange Anti-Dilution Factor or the Exercise
Anti-Dilution Factor, as applicable. In the event of any Rights Plan Unit
Distribution, to the extent any distribution arrearages exist with respect to
the Class A Units or Class B1 Units (if any), the Managing Member will make
proportional adjustments to any such distribution arrearages based on the
Minimum Quarterly Distribution for each relevant period revised as set forth in
the immediately preceding sentence.



--------------------------------------------------------------------------------



 
[terprightsagreementexhib005.jpg]
-5- 3. Additional Adjustments. Article IV (Distributions) of the LLC Agreement
is supplemented by adding the following provisions in a new Section 4.8
(Additional Adjustments): (a) Amendment or Modification of Rights Plan. In the
event of any amendment or modification of the Rights Plan, Section 4.1 and
Section 4.5 shall be amended, supplemented or modified to reflect such amendment
or modification of the Rights Plan and effect the adjustments required by
Section 4.1 and Section 4.5. (b) Additional Adjustments. (i) If, by applying the
adjustment mechanisms set forth in Section 4.1(e) or Section 4.5(b), the
economic or voting rights of the Class B Units, Class B1 Units (if any), shares
of Class B Common Stock or Incentive Distribution Rights, relative to the Class
A Units and shares of Class A Common Stock, of the Company and/or Terra, Inc.,
in each case, outstanding immediately prior to any such adjustment, are either
diminished or increased, individually or taken as a whole, when compared to such
relative economic or voting rights as they existed immediately prior to the
related Rights Plan Share Distribution and corresponding Rights Plan Unit
Distribution, the Managing Member, with the prior written consent of the holders
of a majority of the relevant class of Units, Class B Common Stock or Incentive
Distribution Rights (which shall not be unreasonably withheld or delayed), shall
develop and apply a different adjustment mechanism such that the applicable
diminishment or increase is eliminated. (ii) Notwithstanding anything to the
contrary in this Agreement, if, as a result of any Rights Plan Share
Distribution and corresponding Rights Plan Unit Distribution, and after giving
effect to the adjustment mechanisms set forth in Section 4.1(e) or Section
4.5(b), the holders of the Class B Common Stock, in the aggregate, cease to
control a majority of the total voting power of the outstanding Common Stock of
Terra, Inc., the Managing Member shall develop and apply additional adjustment
mechanisms or take such other actions as necessary to restore majority control
to such holders of the Class B Common Stock. 4. Governing Law. This Amendment
shall be governed by and construed in accordance with the laws of the State of
Delaware without regard to conflict of laws principles. 5. Captions. The
headings of the several sections and subsections of this Amendment are inserted
for convenience only and shall not in any way affect the meaning or construction
of any provision of this Amendment. 6. Reference to the LLC Agreement. Any and
all notices, requests, certificates and other documents or instruments executed
and delivered concurrently with or after the execution and delivery of this
Amendment may refer to the LLC Agreement without making specific reference to
this Amendment, but all such references shall be deemed to include this
Amendment, unless the context shall otherwise require.



--------------------------------------------------------------------------------



 
[terprightsagreementexhib006.jpg]
-6- 7. Effectiveness of the LLC Agreement. Except as expressly provided herein,
nothing in this Amendment shall be deemed to waive or modify any of the
provisions of the LLC Agreement. In the event of any conflict between the LLC
Agreement and this Amendment, this Amendment shall prevail.



--------------------------------------------------------------------------------



 
[terprightsagreementexhib007.jpg]
-7- IN WITNESS WHEREOF, the Managing Member has executed this Amendment,
effective as of the date first written above. TerraForm Power, Inc. By: /s/
Peter Blackmore Name: Peter Blackmore Title: Chairman and Interim Chief
Executive Officer



--------------------------------------------------------------------------------



 